Per Curiam.
Plaintiff, the city of Fridley, brought this action against the village of Spring Lake Park for declaratory and injunctive relief, contending that the defendant village acted unreasonably in constructing a storm water drainage system which collects surface waters and carries them via natural channels through plaintiff city to the Mississippi River. The trial court, applying the reasonable-use rule, Sachs v. Chiat, 281 Minn. 540, 162 N. W. 2d 243 (1968), found that defendant acted reasonably in designing and constructing this system, and ordered judgment for defendant. Plaintiff appeals to this court from that judgment. Because the trial court did not clearly err in finding that defendant acted reasonably, we affirm.
Plaintiff’s consulting engineer testified that as a result of the construction of the system a greater portion of defendant’s surface waters drained onto plaintiff’s land than had been the case previously and that the system caused water to flow into a different portion of plaintiff city. However, defendant’s consulting engineer, whose testimony the trial court could and did credit, testified that no additional areas drained onto plaintiff city as a result of construction of the system and he indicated that any change in the location of the water flowage was due to the existence of a county road and not the construction of the drainage system. The only other evidence plaintiff presented to establish that the construction was unreasonable were photographs showing the results of one particularly heavy rainfall. The trial court properly could have concluded that defendant should not be held accountable for the results of such an unusual occurrence.
Affirmed.